                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:17CR375

        vs.
                                                             MEMORANDUM AND ORDER
ROMAN LAZCANO-ACOSTA,
AMERICA SAUCEDO-MORENO, and
LOURDES PEREZ-SAUCEDO,

                        Defendants.


       This matter came before the Court on January 4, 2019, for a Rule 17.1 Conference.
Assistant United States Attorney Christopher L. Ferretti was present for the government. Attorneys
A. Michael Bianchi, Casey J. Quinn, and Beau G. Finley, were present for the individual
Defendants, each of whom were excused from appearing. The scheduling of the trial and other
matters was discussed, including requested deadlines for objections to any seized or intercepted
communications and transcripts and/or summaries as trial exhibits, as well as trial stipulations.
       The trial is continued on the motion of Defendant Lourdes Perez-Saucedo, without
objection from the government or the other Defendants, and is now scheduled to commence on
April 1, 2019. The parties must comply with the deadlines in the Court’s previous Trial Order
(Filing No. 90). The request for the setting of additional deadlines was unopposed by the
Defendants. In accordance with 18 U.S.C. § 3161(h)(7)(A), the Court finds that the ends of justice
will be served by granting the continuance and outweigh the interests of the public and the
Defendants in a speedy trial. In the interest of justice, the time between today’s date, and the trial
in this matter, shall be deemed excludable time in any computation of time under the requirement
of the Speedy Trial Act. This case was previously designated as complex, due to the number of
defendants, and it is unreasonable to expect adequate preparation for trial within the statutory time
limits; and failure to grant a continuance would otherwise deny counsel the reasonable time
necessary for effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §
3161(h)(6), (7)(A) and (B)(ii), (iv).
       Accordingly,
       IT IS ORDERED:
       1.      The trial of all Defendants will commence on April 1, 2019;
       2.      The time between today’s date, and the trial in this matter, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act;
       3.      Each Defendant, unless otherwise ordered by the Court, shall advise the
government of any objections to any seized or intercepted communications and transcripts and/or
summaries as trial exhibits by March 15, 2019;
       5.      On or before March 15, 2019, the parties shall agree upon any trial stipulations
regarding chain of custody or purity as to controlled substance evidence, or otherwise; and
       6.      The parties shall request another 17.1 Conference before the Court if necessary to
promote a fair and expeditious trial.


       Dated this 4th day of January, 2019.

                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                 2
